TABLE OF CONTENTS                         HIGHLIGHTS                              RESULTS           APPENDICES
                    8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 1 of 20 - Page ID # 189
                     Office of Inspector General | United States Postal Service
                     Audit Report
                     Accuracy of Grievances in the Grievance and
                     Arbitration Tracking System – Houston District
                     Report Number HR-AR-18-009 | September 11, 2018
   TABLE OF CONTENTS                                                                          HIGHLIGHTS                                                                               RESULTS        APPENDICES
                                                 8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 2 of 20 - Page ID # 190
                                                                                                                                                                                                           BACK to COVER




Table of Contents
        Cover
        Highlights.............................................................................................................................................................................1
            Objective..........................................................................................................................................................................1
            What the OIG Found..................................................................................................................................................1
            What the OIG Recommended................................................................................................................................1
        Transmittal Letter.............................................................................................................................................................3
        Results...................................................................................................................................................................................4
            Introduction/Objective..............................................................................................................................................4
            Background....................................................................................................................................................................4
            Finding #1: Non-Grievance Payments ................................................................................................................4
                  Recommendation #1 ...........................................................................................................................................6
            Finding #2: Controls Over Grievances................................................................................................................6
                  Creating and Modifying Grievance Transactions ...................................................................................6
                  Review of Informal Payments Over $500..................................................................................................7
                  Grievance Number Format for After 5 Payments ..................................................................................7
                  Issue Codes .............................................................................................................................................................8
                  Recommendation #2 ..........................................................................................................................................8
                  Recommendation #3 ..........................................................................................................................................8
                  Recommendation #4 .........................................................................................................................................8
            Finding #3: Unsupported Grievance Payments..............................................................................................8
                  Recommendation #5 ..........................................................................................................................................9
            Management’s Comments.......................................................................................................................................9
            Evaluation of Management’s Comments...........................................................................................................10
        Appendices.........................................................................................................................................................................12
            Appendix A: Additional Information...................................................................................................................13
                  Scope and Methodology....................................................................................................................................13
                  Prior Audit Coverage...........................................................................................................................................13
            Appendix B: Management’s Comments............................................................................................................14
        Contact Information........................................................................................................................................................18

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                          RESULTS                                    APPENDICES
                                8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 3 of 20 - Page ID # 191
                                                                                                                                                                BACK to COVER




Highlights
Objective                                                                                    These conditions occurred because:

Our objective was to assess the accuracy of grievances recorded in the                       ■■ District management decided to process After 5 payments in GATS to facilitate
Grievance and Arbitration Tracking System (GATS) for the Houston District.                      managing and tracking payments.

The U.S. Postal Service defines a grievance as a dispute, difference or                      ■■ GATS does not allow user access limitation options for grievance transactions;
disagreement between parties or a complaint lodged by a party regarding wages,                  higher-level managers were not aware of grievance payment activity that
hours or conditions of employment. The grievance process allows employees to                    exceeded the district’s $500 threshold; managers and supervisors were
discuss and informally settle grievances with their immediate supervisor; however,              unaware of the required standard grievance number format; and the Labor
if there is no resolution, the union can file a formal grievance. While informal                Relations manager did not review GATS records to detect grievances without
grievances do not require supporting documentation, formal grievances must                      issue codes.
have a copy of the appeal and applicable Postal Service forms. Both types of
                                                                                             ■■ Managers did not review grievances to ensure they were complete and
grievances are entered in GATS, which tracks the steps in the grievance process.
                                                                                                accurately supported, including the rationale for payment, unless supervisors
Between July 2015 and May 2017, the Houston District processed                                  directly notified them to review payment activity.
161,820 grievance payments totaling over $14 million, which was the highest of
                                                                                             By processing After 5 payments through GATS, the Postal Service continues
all 67 Postal Service districts. We reviewed a statistical sample of 187 grievance
                                                                                             to incur costs associated with manually processing these payments. There
payments, which consisted of 172 informal grievance payments (totaling $31,234)
                                                                                             is also an increased risk of errors, duplicate payments, and overstatement of
and 15 formal grievance payments (totaling $2,156).
                                                                                             grievance activity. For example, grievance payments for the Houston District were
What the OIG Found                                                                           overstated by              from July 2015 through May 2017.
Grievances recorded in GATS for the Houston District were not accurate.                      Additionally, ineffective GATS controls and incomplete supporting documentation
Specifically, we identified          payments totaling               made to                 for grievance payments increases the risk of improper grievance payments.
carriers delivering mail after 5:00 P.M. (also referred to as After 5 payments)              There were 1,050 duplicate payments totaling $71,385 due to incorrect usage
improperly processed in GATS as informal grievances, instead of utilizing                    of the grievance number format for After 5 payments. We also identified over
available functionality in the Time and Attendance Collection System (TACS).                 $5.7 million in unsupported questioned costs for informal grievance payments
In addition, controls over the grievance payment process were not designed to                made without supporting documentation from July 2015 through May 2017.
effectively ensure that appropriate user access limits were assigned, adequate               What the OIG Recommended
management oversight was conducted, the standard grievance number format
                                                                                             We recommended management:
was used, and correct issue codes were entered.
                                                                                             ■■ Modify TACS to leverage automation when processing After 5 payments or
Lastly, the Houston District did not maintain complete and accurate supporting
                                                                                                revise the policy regarding the use of GATS,
documentation for 76 of the 187 statistically sampled grievance payments (or
41 percent).                                                                                 ■■ Limit user access in GATS to levels appropriate for user oversight
                                                                                                responsibilities,
Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                 1
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                         RESULTS                                   APPENDICES
                                8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 4 of 20 - Page ID # 192
                                                                                                                                                             BACK to COVER




■■ Establish a process to ensure managers review informal grievance payments                 ■■ Provide GATS refresher training regarding information and documentation
   exceeding $500,                                                                              practices.

■■ Recover duplicate payments that were made due to the incorrect number
   format, and




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                2
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                                   RESULTS         APPENDICES
                                8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 5 of 20 - Page ID # 193
                                                                                                                                            BACK to COVER



Transmittal
Letter
                                             September 11, 2018

                                             MEMORANDUM FOR:             DAVID W. CAMP
                                                                         HOUSTON DISTRICT MANAGER

                                                                         CARA GREENE
                                                                         ACTING VICE PRESIDENT CONTROLLER

                                                                         DOUGLAS A. TULINO
                                                                         VICE PRESIDENT LABOR RELATIONS

                                             				
                                                                                   E-Signed by Charles Turley
                                                                              VERIFY authenticity with eSign Desktop




                                             FROM:                       Charles L. Turley
                                                                         Deputy Assistant Inspector General
                                                                          for Supply Management & Human Resources

                                             SUBJECT:                    Audit Report – Accuracy of Grievances in the
                                                                         Grievance and Arbitration Tracking System –
                                                                         Houston District (Report Number HR-AR-18-009)

                                             This report presents the results of our audit of the Accuracy of Grievances in the
                                             Grievance and Arbitration Tracking System – Houston District (Project Number
                                             18SMG015HR000).

                                             We appreciate the cooperation and courtesies provided by your staff. If you have any
                                             questions or need additional information, please contact Lucine Willis, Director, Human
                                             Resources and Support, or me at 703-248-2100.

                                             Attachment

                                             cc: Postmaster General
                                                 Corporate Audit Response Management




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                            3
Report Number HR-AR-18-009
    TABLE OF CONTENTS                                                HIGHLIGHTS                                                   RESULTS                                                  APPENDICES
                                      8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 6 of 20 - Page ID # 194
                                                                                                                                                                                                   BACK to COVER



Results
Introduction/Objective                                                                                      Background
This report presents the results of our self-initiated audit of the Accuracy of       The Postal Service defines a grievance as a dispute, difference, or disagreement
Grievances in the Grievance and Arbitration Tracking System (GATS) – Houston          between parties or a complaint lodged by a party regarding wages, hours or
District (Project Number 18SMG015HR000). Our objective                                                       conditions of employment. A grievance includes, but is
was to assess the accuracy of grievances recorded in                                                         not limited to, an employee or union complaint involving
GATS for the Houston District.
                                                                               “
                                                                     During this period, the                 the interpretation or application of or compliance with a
                                                                     Houston District processed collective bargaining agreement or any local memorandum
From July 2015 to May 2017, the U.S. Postal Service                                                          of understanding not in conflict with the agreements.2
processed 295,731 grievances in GATS totaling about                  161,820    grievance                    Monetary payments to employees are commonly used to
$230 million in payments.1 During this period, the
                                                                     payments totaling over                  resolve grievances.
Houston District processed 161,820 grievance payments
totaling over $14 million, which was the highest of all              $14 million, which was                  The Postal Service’s grievance process allows bargaining
67 Postal Service districts (see Figure 1). We reviewed                                                      unit employees who feel aggrieved to discuss issues with
                                                                     the highest of all 67
a statistical sample of 187 grievance payments, which                                                        their immediate supervisor. The supervisor has the authority
consisted of 172 informal payments (totaling $31,234) and            Postal    Service  districts.                           ”
                                                                                                             to settle grievances at any time; this part of the process is
15 formal payments (totaling $2,156).                                                                        referred to as the informal grievance step. However, if there
                                                                                      is no resolution, the union can file a formal grievance. Appeals of unresolved
Figure 1. Total Grievance Payments by District                                        grievances go to arbitration, where an arbitrator resolves the grievance through a
                                                                                      binding decision. GATS is used to maintain accountability and documentation to
                                                                                      support grievance payments.3

                                                                                                            Finding #1: Non-Grievance Payments
                                                                                                            From July 2015 to May 2017, the Houston District processed over $14 million in
                                                                                                            grievance payments through GATS. Of this amount,                (             in
                                                                                                            payments were made to carriers delivering mail after 5:00 P.M. (also referred to
                                                                                                            as After 5 payments) and were not associated with a grievance, but processed
                                                                                                            as informal grievances (see Table 1). These payments were established in
                                                                                                            accordance with the Violation of the Five O’clock Window agreement4 between
                                                                                                            Houston District management and the National Association of Letter Carriers,
                                                                                                            in which district management agreed to a contractually obligated supplemental
Source: GATS-Application System Reporting (ASR).                                                            hourly rate for carriers delivering mail after 5:00 P.M.

1   Limited to the 67 Postal Service districts.
2   Handbook EL-901, Agreement between United States Postal Service and National Association of Letter Carriers, AFL-CIO 2016-2019, Article 15: Grievance-Arbitration Procedure, page 64, effective May 21, 2016.
3   Headquarters Labor Relations Memorandum, GATS Internal Controls, December 31, 2013.
4   This agreement was signed February 10, 1993.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                                                          4
Report Number HR-AR-18-009
    TABLE OF CONTENTS                                                HIGHLIGHTS                                                     RESULTS                                                     APPENDICES
                                      8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 7 of 20 - Page ID # 195
                                                                                                                                                                                                     BACK to COVER




    Managers and supervisors manually process After 5 payments* in GATS every pay period by:




     Retrieving 113 TACS†                       Processing each                            Entering up to                             Verifying the                              Submitting the
     reports representing                       report through a                           3,075 carrier                              accuracy of the total                      grievance through
     facilities with                            customized                                 names and                                  payment in GATS                            GATS, which
     carriers eligible for                      spreadsheet to                             payment amounts                            against the amount                          is ultimately
     After 5 payments.                          calculate the                              due into GATS.                             due from the                               transmitted to
                                                amounts due.                                                                          spreadsheet file.                          payroll for payment.

    * Payments made by the Postal Service to carriers delivering mail after 5 pm.
    † Time and Attendance Collection System.


Table 1. After 5 Payments                                                                                    Previous responsibility for processing After 5 payments was designated to the
                                                                                                             Payroll Processing Branch (payroll) in Eagan, MN6 where these payments were
            Year5                          Payments                             Amount                       processed as payroll adjustments. Currently, managers and supervisors manually
              2015                                                                                           process After 5 payments in GATS every pay period by:

              2016                                                                                           1. Retrieving 113 TACS reports representing facilities with carriers eligible for
              2017
                                                                                                                After 5 payments.

              Total                                                                                          2. Processing each report through a customized Microsoft Excel Workbook to
                                                                                                                calculate the amounts due.
Source: GATS-ASR.
                                                                                                             3. Entering up to 3,0757 carrier names and payment amounts due into GATS.
The Postal Service defines a grievance as a dispute, difference or disagreement
between parties; or a complaint lodged by a party regarding wages, hours, or                                 4. Verifying the accuracy of the total payment in GATS against the amount due
conditions of employment. After 5 payments should not have been processed                                       from the Excel file.
through GATS since they do not meet the Postal Service’s definition of a                                     5. Submitting the grievance through GATS, which is ultimately transmitted to
grievance, but rather are contractually obligated.                                                              payroll for payment.

5   For 2015, the data represents July 1 through September 30, 2015. For 2016, it represents October 1, 2015, to September 30, 2016. For 2017, it represents October 1, 2016 to May 31, 2017.
6   Memorandum for Managers, Customer Services, Payment of Penalty for City Carriers Delivering Mail After 5 p.m., revision, dated August 24, 1998.
7   According to WEB Complement Information System, this was the number of city carriers in the Houston District as of June 21, 2018.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                                                     5
Report Number HR-AR-18-009
     TABLE OF CONTENTS                                               HIGHLIGHTS                                                  RESULTS                                  APPENDICES
                                      8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 8 of 20 - Page ID # 196
                                                                                                                                                                                 BACK to COVER




However, the Postal Service can process hours worked under specific                                         the amount of grievance payments made compared to the other 66 districts.
circumstances as special payments using the Time and Attendance Collection                                  Implementing an automated process for After 5 payments could be more efficient
System (TACS), a web-based system that automates time and attendance                                        and eliminate errors and duplicate payments. Additionally, the Postal Service
processes for all Postal Service offices. Examples of special payments to                                   could eliminate the effort required by managers and supervisors to manually
compensate employees using TACS include:                                                                    process After 5 payments in GATS.

■■ Sunday premium pay, which is extra compensation at the rate of 25 percent
   of an eligible employee’s hourly rate for hours worked between midnight on                                     Recommendation #1
   Saturday and midnight on Sunday.8                                                                              The Houston District Manager, in coordination with the Vice
■■ Holiday work pay, which is the basic hourly straight time rate paid for hours                                  President Controller and the Vice President Labor Relations, modify
                                                                                                                  the Time and Attendance Collection System to leverage automation
   worked on a holiday in addition to their holiday leave.                                                        when processing After 5 payments, or revise the policy regarding the
                                                                                                                  use of Grievance and Arbitration Tracking System to include processing
GATS tracks the steps of the grievance
                                                                                                                  and separately reporting non-grievance payments.
and arbitration process, including                   “ GATS tracks the steps
appeals, management decisions, and
processing of grievance payments.9
                                                        of the grievance and
                                                                                                            Finding #2: Controls Over Grievances
The information in GATS allows                          arbitration process,
                                                                                                            Controls over the grievance payment process were not designed to effectively
management to review and research
grievance activity.10
                                                        including appeals,                                  ensure appropriate user access limits were assigned, adequate management
                                                                                                            oversight was conducted, the standard grievance number format was used, and
                                                        management decisions,
According to the district Human                                                                             correct issue codes were entered.
Resources manager, After 5 payments                     and processing of
were processed in GATS as it allowed                                                                        Creating and Modifying Grievance Transactions
                                                        grievance payments.”                                GATS users in the Houston District can create grievance transactions for all
them to easily manage and track
payments by carrier and finance                                                                             finance numbers in the district and modify transactions created by other district
number. However, this process is labor intensive and not the most efficient way                             users. For example, during a walkthrough of GATS, we observed a Labor
based on the functionality of other Postal Service systems. After 5 payments                                Relations specialist add a payment to a grievance transaction that another user
could be treated as special payments, as TACS has the functionality to process                              created.
these payments automatically and more efficiently and cost effectively.
                                                                                                            A user should only have access to modify a transaction they created or within
By processing After 5 payments through GATS, grievance activity was overstated                              their user access hierarchy.11 Additionally, appropriate system access safeguards
by           . If properly recorded, the Houston District would rank 17th in                                against unauthorized access and improper modification.12

8    Handbook EL-912, Agreement between United States Postal Service and American Postal Workers Union, AFL-CIO 2015-2018, Article 8, Section 6.
9    Enterprise Information Repository is the official central repository of information about Postal Service software applications and application modules.
10   Headquarters Labor Relations Memorandum, GATS Internal Controls, December 31, 2013.
11   Government Accountability Office (GAO), Standards for Internal Controls in the Federal Government, GAO-14-704G, Principle 10.03, page 48, September 2014.
12   GAO-14-704G, Principle 11.11, page 54.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                                  6
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                               HIGHLIGHTS                                 RESULTS                                     APPENDICES
                                     8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 9 of 20 - Page ID # 197
                                                                                                                                                                BACK to COVER




This condition occurred because GATS does not allow user access limitation                   Grievance Number Format for After 5 Payments
options for grievance transactions. Additionally, there are no compensating
                                                                                             Supervisors did not consistently use the standard grievance number format when
manual controls implemented to limit user access to desired levels.
                                                                                             entering After 5 payments in GATS. The standard grievance number format is
When user access controls are not adequate, there is an increased risk of                    AFTER5PPXXYYYY, where XX represents two digits for the pay period and
fictitious grievance transactions and improper payments.                                     YYYY represents the calendar year.14 Between July 2015 and May 2017, 2,193 of
                                                                                             3,493 After 5 grievance transactions (or 63 percent) did not follow the standard
Review of Informal Payments Over $500                                                        grievance number format.
Higher-level managers did not consistently review informal grievance payments
                                                                                             Houston District Labor Relations personnel created the standard grievance
that exceeded $500, as required. Between July 2015 and May 2017, there
                                                                                             number format for After 5 payments as a control to mitigate the entry of duplicate
were 683 informal grievance payments over $500 totaling $1,073,245 without
                                                                                             payments. This guidance was communicated to managers and supervisors via
documented confirmation that the higher-level manager review occurred. These
                                                                                             email with an attached Microsoft
payments ranged from $501 to $7,500.
                                                                                             PowerPoint presentation; however,
In February 2013, the Houston District Manager established a policy that                     no other guidance was published to       “ As a result of not using
required a supervisor’s manager to review informal grievance payments                        reflect the required use of this format.   the standard grievance
exceeding $500 prior to payment.13 The policy was implemented to help ensure                 In addition, managers and supervisors
                                                                                             were unaware of the required standard      number format for After
consultation with senior management occurred to validate whether the settlement
is fair and equitable, with consideration toward the financial obligation of the             grievance number format because            5 payments, we identified
Postal Service; however, the policy was silent on the process to record or                   they received limited training or
document the additional review occurred.                                                     guidance for creating After 5 payments     43 duplicate grievances.            ”
                                                                                             in GATS.
Higher-level managers may not be conducting reviews because without
notification from supervisors, they are unaware of these payments. GATS does                 As a result of not using the standard grievance number format for After
not automatically notify managers about grievance payment activity. However,                 5 payments, we identified 43 duplicate grievances. These grievances represent
GATS allows users to set email alerts on 12 different attributes, but this feature is        1,050 duplicate payments, totaling $71,385, to which employees were
not used in the current process.                                                             not entitled.

By not conducting the higher-level review of informal grievance payments
exceeding $500, management is not in compliance with the policy; therefore,
not meeting the intent of the additional review to ensure payments exceeding
$500 are appropriate. The lack of this review increases the risk of improper
grievance payments being administered without detection.



13 Houston District Memorandum, February 6, 2013.
14 Postal Service PowerPoint Presentation, After 5 Payments, undated.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                 7
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                            HIGHLIGHTS                                    RESULTS                                      APPENDICES
                                  8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 10 of 20 - Page ID # 198
                                                                                                                                                                 BACK to COVER




During the audit, Labor Relations personnel took corrective action by reiterating
the standard grievance number format for After 5 payments. They sent emails                      Recommendation #2
to managers and supervisors in May and July 2018 that included the After                         The Houston District Manager, in coordination with the Vice
5 Payments instructional Microsoft PowerPoint and emphasized the need to use                     President Labor Relations, limit user access in GATS to levels
                                                                                                 appropriate for user oversight responsibilities via automated controls, or
the standard format to avoid duplicate payments. Therefore, we are not making a
                                                                                                 compensating manual controls.
recommendation for this area.

Issue Codes                                                                                      Recommendation #3
Users improperly created grievances in GATS by entering the grievance                            The Houston District Manager establish a process to ensure
without selecting an issue code. From July 2015 through May 2017, there                          compliance with the requirement for higher-level manager review of
                                                                                                 informal grievance payments exceeding $500.
were 247 grievances in the Southern Area totaling $209,371 that were
missing issue codes. Of the 12 districts in the area, Houston had the highest
number with 45 (18 percent) grievances missing issue codes, representing                         Recommendation #4
$51,246 (24 percent) in payments.                                                                The Houston District Manager initiate actions to recover the
                                                                                                 $71,385 in duplicate After 5 payments identified.
Issue codes are required for categorizing the grievance type and are necessary
for management to track and monitor grievance activities, including identifying
grievance trends. Managers and supervisors responsible for creating grievance                Finding #3: Unsupported Grievance Payments
entries in GATS are required to select the appropriate issue code for the dispute.15         Management did not consistently maintain complete and/or accurate support
In addition, Labor Relations managers should conduct periodic reviews in their               for grievance payments. We reviewed a statistical sample of 187 grievance
areas of responsibility to ensure grievance payments are valid, accurate, and                payments and found that 76 did not have complete and/or accurate supporting
properly allocated.16                                                                        documentation (or 65,766 grievance payments totaling over $5.7 million projected
                                                                                             over the universe of 161,820 total grievance payments). Specifically:
This condition occurred because the Houston District Labor Relations Manager
did not review GATS records to detect grievances without an issue code. As                   ■■ There were 172 informal grievance payments, of which 72 (42 percent)
a result of the audit, the GATS system administrator investigated and found                     totaling $23,751 had incomplete decision letters. The decision letters did not
GATS allowed users to bypass warning messages and process grievances                            contain all the required information, such as rationale for payment, payee
without selecting an issue code. The administrator took corrective action, which                name, and amount due.
resolved the issue for all GATS users nationwide; therefore, we are not making a
recommendation for this area.                                                                   ●● Six (3 percent) informal grievance payments totaling $299 were incorrectly
                                                                                                   charged to overtime issue codes instead of the appropriate After
                                                                                                   5 payment issue code.




15 Postal Service Blue Pages, Labor Relations Instructions for GATS Entries.
16 Headquarters Labor Relations Memorandum, GATS Internal Controls, December 31, 2013.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                    8
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                            HIGHLIGHTS                                               RESULTS                                             APPENDICES
                                  8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 11 of 20 - Page ID # 199
                                                                                                                                                                                     BACK to COVER




■■ There were 15 formal grievance payments, of which four (27 percent) totaling                     grievance forms from the supervisors during the review process. As such, Labor
   $567 were missing the required Postal Service grievance form.17                                  Relations continued the process without having all the required documentation.
                                                                                                    Labor Relations indicated that for timeliness purposes, they did not follow-up to
The decision letter is automatically generated based on the data users enter in
                                                                                                    request the forms from the supervisors.
GATS. Informal grievances are significant because they do not require supporting
documentation other than what is entered in GATS and ultimately populated on                        Incomplete and inaccurate documentation increases the risk of improper and
the decision letter. When users do not enter complete information, grievance                        erroneous grievance payments. We identified over $5.7 million in unsupported
payments are missing critical information to support the transaction, such as the                   questioned costs due to grievance payments processed with incomplete decision
rationale for the payment.                                                                          letters and missing required forms. Additionally, without periodic review of
                                                                                                    grievance activity, between July 2015 and May 2017, there were 5,006 After 5
Per policy, managers and supervisors are required to conduct periodic reviews
                                                                                                    payments totaling $318,183 that were processed with incorrect issue codes. If not
of grievance activity in their area of responsibility to ensure grievance payments
                                                                                                    mitigated, this would increase the risk of future improperly allocated payments.
are valid, accurate, and properly allocated. They are also required to maintain
grievance case files with all necessary information for five years.18 Informal
grievance decision letters must include the issue and timeframe of the dispute,
                                                                                                          Recommendation #5
the names and amounts of each payee, and the rationale19 for the adjustment.20
                                                                                                          The Houston District Manager provide Grievance and Arbitration
Formal grievance files should include a copy of the appeal and applicable                                 Tracking System refresher training to supervisors regarding information
Postal Service grievance forms.21                                                                         and documentation practices.

Decision letters did not contain
all the required information
as managers and supervisors
                                       “ We identified over $5.7 million                            Management’s Comments
                                                                                                    Management disagreed with finding 1, recommendations 1 and 2, and the
indicated they were unaware               in unsupported questioned
                                                                                                    monetary impact; however, management agreed with recommendations 3, 4, and
of what information to include
in GATS. This would infer that
                                          costs due to grievance                                    5. Management did not indicate agreement or disagreement with findings 2 and 3.
management is not using the               payments processed with                                   Regarding finding 1, management disagreed with the conclusion that payments
policy as a guide when using                                                                        made to carriers delivering mail after 5 p.m. were improperly processed in
GATS to understand what
                                          incomplete decision letters
                                                                                                    GATS and that grievance payments for the Houston District were overstated
information is required. Per              and missing required forms.”                              by $9.2 million from July 2015 through May 2017. Management asserted that
Labor Relations, they did not                                                                       After 5 payments are a result of not adhering to an existing local agreement;
receive the identified missing                                                                      therefore, any violation of that agreement is properly identified as a grievance

17 Postal Service (PS) Form 2608, Grievance Summary – Step 1; PS Form 2609, Grievance Summary – Step 2; PS Form 8190, USPS-NALC Joint Step A Grievance Form; or PS Form 8191, USPS-NRLCA Joint Step 1
   Grievance Form.
18 Handbook AS-353, Guide to Privacy, the Freedom of Information Act, and Records Management, Appendix of Privacy Act System of Records, January 2018.
19 USPS GATS Informal Payments Educational User Guide, September 30, 2008.
20 Headquarters Labor Relations Memorandum, December 31, 2013.
21 Headquarters Labor Relations release, Grievance File Contents, 2010.

Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                                        9
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                          RESULTS                                      APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 12 of 20 - Page ID # 200
                                                                                                                                                                  BACK to COVER




and grievance-related payments are authorized through GATS. Thus, these                      Regarding recommendation 5, management stated the Houston District manager
payments are appropriately included in the Houston District grievance payout                 will provide GATS refresher training to supervisors regarding information and
totals. Management also disagreed with the position that After 5 payments be                 documentation practices. The Houston District will also establish a process for
made using TACS because the functionality is not available in TACS. In addition,             ongoing GATS refresher training for supervisors and managers in the Houston
since the payments are for grievance-related violations, entering them in GATS               District. The target implementation date is October 31, 2018.
is appropriate.
                                                                                             Management disagreed with the monetary impact, asserting that the $5.7 million
Regarding recommendation 1, management disagreed stating that modifications                  in unsupported questioned costs is predicated on the faulty rationale that any
of national systems, such as TACS, or revision of national policy regarding the              grievance case file missing supporting documentation automatically equates to a
use of GATS is not economically feasible or appropriate. TACS is a national                  questioned cost. Management requested that the statement regarding monetary
application and making a change related to only one district would be cost                   impact be eliminated or modified.
prohibitive and add unnecessary risk to an aging system.
                                                                                             See Appendix B for management’s comments in their entirety.
Regarding recommendation 2, management disagreed stating that there are
existing controls built into GATS that limit a user’s access consistent with their           Evaluation of Management’s Comments
obligations under collective bargaining agreements. Management further stated                The OIG considers management’s comments responsive to recommendations
that customization features are available to all GATS users to establish and                 3, 4, and 5 and planned actions should resolve the issues identified in the report;
receive automated alerts for grievances in their functional area of responsibility as        however, we consider management’s comments regarding recommendations
determined by their access/user role.                                                        1 and 2 to be nonresponsive.

Regarding recommendation 3, management stated they will establish a process                  We disagree with management’s assertion that After 5 payments are grievance-
for review of GATS payments of over $500 by using the GATS alerts function to                related and, therefore, authorized to be processed through GATS. The
review payments meeting the established threshold. Management also stated that               Postal Service defines a grievance as a dispute, difference, disagreement
delegation of this authority will be limited to the review of Informal A settlements         or complaint between the parties related to wages, hours, and conditions of
exceeding $500 and will be the responsibility of the functional area manager. The            employment. The original dispute may have been resolved through the grievance
target implementation date is October 31, 2018.                                              process, which lead to the negotiation of the local agreement between the
                                                                                             Houston District and the National Association of Letter Carriers, establishing
Regarding recommendation 4, management stated the Houston District will                      requirements related to After 5 payments for carriers. However, subsequent
uphold the provision of the Debt Collection Act. Management will issue letters of            payments made pursuant to this agreement do not meet the Postal Service’s
demand to all employees who were issued duplicate payments and collection                    definition of a grievance and should not be processed and reported as such.
processes will be followed according to Postal Service regulations and the                   These payments are contractually obligated under the local agreement, not
appropriate collective bargaining agreement. The target implementation date is               grievance-related; therefore, Houston District grievance payout totals were
October 31, 2018.                                                                            overstated by including non-grievance activity.




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                   10
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                         RESULTS                                    APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 13 of 20 - Page ID # 201
                                                                                                                                                              BACK to COVER




Regarding management’s disagreement with recommendation 1, we dispute                        management can make the controls more prescriptive to ensure an adequate
management’s assertion that TACS does not have the functionality to process the              control environment.
After 5 payments. As indicated in the report, this functionality is currently being
                                                                                             Regarding management’s disagreement with the monetary impact of $5.7 million,
used to process similar special payments, such as Sunday premium pay and
                                                                                             we identified this amount based on grievance payments without adequate
holiday work pay. Furthermore, management did not provide any cost analysis to
                                                                                             supporting documentation. Per Postal Service policy, informal and formal
support their position that modifications are cost prohibitive or add unnecessary
                                                                                             grievance payments require such support to be maintained in GATS and/or as a
risk. In addition to these payments being improperly processed through GATS,
                                                                                             hard copy. We identified payments that were processed with incomplete decision
this process is labor intensive and inefficient.
                                                                                             letters and missing required forms; therefore, we categorized the monetary
Regarding management’s disagreement with recommendation 2, we contend                        impact as unsupported questioned costs.
that current GATS built-in controls are not sufficient to ensure appropriate system
                                                                                             All recommendations require OIG concurrence before closure. Consequently,
access safeguards against unauthorized access and improper modification. As
                                                                                             the OIG requests written confirmation when corrective actions are completed.
stated in the report, GATS users in the Houston District can create grievance
                                                                                             Recommendations 3, 4, and 5 should not be closed in the Postal Service’s
transactions for all finance numbers in the district and modify transactions created
                                                                                             follow-up tracking system until the OIG provides written confirmation that
by other district users. Users should only be able to modify a transaction that
                                                                                             the recommendations can be closed. We view the disagreements on
they created or that is within their user access hierarchy. As current controls
                                                                                             recommendations 1 and 2 as unresolved; therefore, the recommendations will
may be consistent with obligations under the collective bargaining agreement,
                                                                                             remain open as we coordinate resolution with management.




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                  11
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                                                  HIGHLIGHTS                                                                       RESULTS        APPENDICES
                                           8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 14 of 20 - Page ID # 202
                                                                                                                                                                                           BACK to COVER



Appendices
Click on the appendix title below to
navigate to the section content.


        Appendix A: Additional Information........................................................................................................................13
           Scope and Methodology..........................................................................................................................................13
           Prior Audit Coverage..................................................................................................................................................13
        Appendix B: Management’s Comments.................................................................................................................14




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                                         RESULTS                                     APPENDICES
                                8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 15 of 20 - Page ID # 203
                                                                                                                                                               BACK to COVER



Appendix A: Additional Information
Scope and Methodology                                                                        ■■ Reviewed grievance data to identify duplicate After 5 payments and
                                                                                                grievances with incorrect issue codes.
We assessed the accuracy of grievances recorded in GATS in the Houston
District from July 2015 through May 2017.                                                    We conducted this performance audit from March through September 2018,
                                                                                             in accordance with generally accepted government auditing standards and
To accomplish our objective, we:
                                                                                             included such tests of internal controls as we considered necessary under
■■ Interviewed headquarters management, Labor Relations specialists,                         the circumstances. Those standards require that we plan and perform the
   managers, supervisors, and union officials regarding their responsibilities in            audit to obtain sufficient, appropriate evidence to provide a reasonable basis
   the grievance process and their use of GATS.                                              for our findings and conclusions based on our audit objective. We believe
                                                                                             that the evidence obtained provides a reasonable basis for our findings and
■■ Reviewed grievance files for 187 statistically selected GATS payments made
                                                                                             conclusions based on our audit objective. We discussed our observations and
   from July 2015 through May 2017 to ensure the accuracy and completeness                   conclusions with management on August 6, 2018, and included their comments
   of GATS information.                                                                      where appropriate.
■■ Reviewed Postal Service policies and procedures related to payments
                                                                                             We assessed the reliability of grievance data by tracing a sample of GATS-related
   processed in GATS and documented internal controls used to ensure                         payments to supporting documentation and discussed the data with management
   proper payments.                                                                          officials knowledgeable about the data. We determined that the data were
■■ Reviewed GATS system and process controls to identify control weaknesses                  sufficiently reliable for the purposes of this report.
   and determined how GATS contains grievance payment records without
   issue codes.

Prior Audit Coverage
                                                                                                                               Final Report          Monetary Impact
         Report Title                                      Objective                                Report Number
                                                                                                                                   Date                (in millions)
Accuracy of Grievance                Assess the accuracy of payments related to the APWU
                                                                                                        HR-AR-17-003               1/27/2017                  $3.5
Settlement Payments                  Global Remedy and Kelly Services settlements.

Grievance Payout Costs in the        Determine the cause of high grievance payout costs in
                                                                                                       HR-MA-14-008                6/11/2014                  None
South Florida District               the South Florida District.

Grievance Settlements and            Assess internal controls over grievance settlement
                                                                                                        HR-AR-13-008              9/27/2013                   $3.4
Payments Follow-Up                   decisions and payments.




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                                                                13
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                         RESULTS            APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 16 of 20 - Page ID # 204
                                                                                                                     BACK to COVER



Appendix B:
Management’s
Comments




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                    14
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                         RESULTS            APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 17 of 20 - Page ID # 205
                                                                                                                     BACK to COVER




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                    15
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                         RESULTS            APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 18 of 20 - Page ID # 206
                                                                                                                     BACK to COVER




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                    16
Report Number HR-AR-18-009
   TABLE OF CONTENTS                                      HIGHLIGHTS                         RESULTS            APPENDICES
                               8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 19 of 20 - Page ID # 207
                                                                                                                     BACK to COVER




Accuracy of Grievances in the Grievance and Arbitration Tracking System – Houston District                                    17
Report Number HR-AR-18-009
TABLE OF CONTENTS                    HIGHLIGHTS                                  RESULTS             APPENDICES
                    8:20-cv-00394-BCB-MDN Doc # 38-1 Filed: 01/03/21 Page 20 of 20 - Page ID # 208
                                                                                                          BACK to COVER




                                           Contact us via our Hotline and FOIA forms.
                                                 Follow us on social networks.
                                                         Stay informed.

                                                    1735 North Lynn Street
                                                   Arlington, VA 22209-2020
                                                         (703) 248-2100
